DISSENTING OPINION
LAURA DENVIR STITH, Chief Justice.
I concur in the dissenting opinion of Judge Teitelman. I write separately to emphasize two points.
First, I do not agree that this is simply a case of ineffective assistance of defense counsel. Taking the allegations by Mr. Gehrke as true, as we must in the absence *61of an evidentiary hearing, counsel purposely misled Mr. Gehrke into believing that a notice of appeal had been filed by sending him a copy of a notice of appeal that had been file-stamped but of which there is no copy in the court records. If, after an evidentiary hearing, the motion court found that no notice of appeal in fact had been filed, it would be no different than had counsel told his client that he had filed an amended motion, and sent one with a file-stamp on it, but in fact the amended motion had not been accepted for filing. That certainly would constitute abandonment rather than ineffective assistance, for an amended motion would not be before the court; the same applies to the failure actually to file an appeal. It is always part of trial counsel’s duty to file the notice of appeal or to inform the client if that duty is not being fulfilled. This is an implicit part of his or her obligation to the client.1 Such a failure constitutes abandonment.
Second, the harshness of the result reached by the principal opinion is, as it notes, ameliorated to some degree by the fact that Mr. Gehrke could have filed a motion for permission to file a late notice of appeal during a 12-month period after the deadline for filing a notice of appeal had passed. Rule 30.03. If the record showed that Mr. Gehrke knew within the 12-month window that no notice had been filed, but failed to file a motion for permission to file a late notice of appeal, then I would agree that he had waived his right to appeal.
I disagree, however, that it is always the case that 12 months “is sufficient time for a movant to discover that postconviction counsel has not filed, or not filed properly, a notice of appeal” as stated by the principal opinion. Rather, it is a question of fact as to what the particular movant should or should not have known within the 12-month window provided for in this Court’s rules. Here, Mr. Gehrke alleges that he believed a notice of appeal had been filed timely.2 I would remand for an evidentia-ry hearing at which the motion court can *62assess the credibility of that claim, and whether Mr. Gehrke knew or should have known during the 12-month window that no notice of appeal in fact was pending.
For these reasons, as well as the other reasons stated by Judge Teitelman, I dissent.

. The comment to Missouri’s rule governing diligence of counsel states:
Unless the relationship is terminated as provided in Rule 4-1.16, a lawyer should carry through to conclusion all matters undertaken for a client. If a lawyer's employment is limited to a specific matter, the relationship terminates when the matter has been resolved.... Doubt about whether a client-lawyer relationship still exists should be clarified by the lawyer, preferably in writing, so that the client will not mistakenly suppose the lawyer is looking after the client’s affairs when the lawyer has ceased to do so. For example, if a lawyer has handled a judicial or administrative proceeding that produced a result adverse to the client, the lawyer should advise the client about the possibility of appeal before relinquishing responsibility for the matter. See Rule 4-1.4(b). Whether the lawyer is obligated to prosecute the appeal for the client depends on the scope of the representation the lawyer has agreed to provide to the client. See Rule 4-1.2.
Rule 4-1.3, Comment (4) (emphasis added).


. Mr. Gehrke’s motion to reopen his postcon-viction proceeding alleges in relevant part as to his counsel, Mr. Jaco:
4. On September 14, 2001, the Jackson County Circuit Court filestamped a notice of appeal in what appears to have been an effort on Mr. Jaco's part to perfect an appeal on Movant’s behalf. See Attachment. The notice of appeal was not in proper form, and it was unaccompanied by either an in forma pauperis affidavit or a filing fee. The Jackson County Circuit Court does not have a record of a notice of appeal being filed in this case.
5. Movant avers that he asked Mr. Jaco to appeal the motion court’s denial of his Rule 29.15 motion to the Missouri Court of Appeals, and that Mr. Jaco agreed to do so. He avers that Mr. Jaco represented to him that an appeal had in fact been filed.
An evidentiary hearing should be held on these allegations.